


110 HR 4827 IH: To extend Corridor O of the Appalachian Development

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4827
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Mollohan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To extend Corridor O of the Appalachian Development
		  Highway System from its current southern terminus at I–68 near Cumberland to
		  Corridor II, which stretches from Weston, West Virginia, to Strasburg,
		  Virginia.
	
	
		1.Appalachian development
			 highway systemSection 14501
			 of title 40, United States Code, is amended by striking subsection (a) and
			 inserting the following:
			
				(a)Purpose
					(1)In
				generalThe Secretary of Transportation may assist in the
				construction of an Appalachian development highway system and local access
				roads serving the Appalachian region to provide a highway system that, in
				conjunction with the Interstate System and other Federal-aid highways in the
				Appalachian region, will open an area with developmental potential in which
				commerce and communication have been inhibited by lack of adequate
				access.
					(2)Limitations
						(A)ConstructionConstruction
				on the development highway system described in paragraph (1) shall not be
				greater than 3,1251/2 miles.
						(B)Local access
				roadsThere shall not be more than 1,400 miles of local access
				roads that—
							(i)serve—
								(I)specific
				recreational, residential, educational, commercial, industrial; or
								(II)similar
				facilities; or
								(ii)facilitate a
				school consolidation
				program.
							.
		2.Designation of
			 Addition
			(a)In
			 generalThere is designated as an addition to Corridor O in
			 Maryland and West Virginia on the Appalachian Development Highway System a
			 segment from Interstate Route 68 to Corridor H.
			(b)Extension and
			 developmentThe addition to Corridor O shall—
				(1)extend
			 approximately 351/2 miles; and
				(2)be developed as a
			 multilane freeway, with interchanges at appropriate crossroad locations.
				
